Citation Nr: 0907244	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  00-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on three periods of active duty in the 
United States Army: from April 1984 to August 1984, from May 
1985 to October 1986 and from April 1988 to September 1989.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran's appeals, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of judicial economy.

Procedural history

In a March 1996 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for PTSD and for 
hepatitis.  The Veteran initiated an appeal of that decision.  
However, he submitted a statement in January 1998 indicating 
that he wished to withdraw his previous appeal; he instead 
requested to "reopen my claim for hepatitis and PTSD."  In 
a June 1998 rating decision, the RO found that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claims of entitlement to 
service connection for hepatitis and PTSD.  The Veteran 
initiated an appeal of the June 1998 decision with respect to 
the hepatitis claim.  He perfected his appeal as to that 
issue with the timely submission of his substantive appeal 
(VA Form 9) in June 2000.  

The Veteran testified before one of the undersigned Veterans 
Law Judges in regards to the hepatitis claim at a personal 
hearing, held by means of video teleconferencing, in August 
2001.  A transcript of the hearing is associated with the 
Veteran's VA claims folder.

In October 2001, the Board determined that new and material 
evidence had been submitted with respect to the Veteran's 
claim of entitlement to service connection for hepatitis.  
The claim was reopened and remanded for further evidentiary 
development.

In a December 2004 decision, the RO determined that new and 
material evidence had not been received to reopen the 
Veteran's previously-denied claim of entitlement to service 
connection for PTSD.  The Veteran initiated an appeal of the 
December 2004 decision; he perfected his appeal with the 
timely submission of a substantive appeal in March 2005.  

The Veteran testified as to both the PTSD and hepatitis 
issues before another of the undersigned Veterans Law Judges 
at a Travel Board hearing which was conducted at the Seattle 
RO in November 2005.  A transcript of that hearing is also 
associated with the Veteran's VA claims folder.

By decision dated May 1, 2006, a panel of three Veterans Law 
Judges of the Board, two of whom were the presiding Veterans 
Law Judges at the Veteran's hearings, denied the Veteran's 
claims.  See 38 C.F.R. § 19.3 (2008).  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2008, counsel for 
the Veteran and the Secretary of VA filed a Joint Motion for 
Remand.  In that Joint Motion, the parties asserted that the 
Board had failed to provide adequate reasons and bases for 
its finding that service connection was not warranted for 
PTSD, in that it failed to consider the Veteran's behavioral 
changes in service as indicative of sexual assault.  As for 
the hepatitis claim, the parties asserted that the Board did 
not afford proper weight to a VA medical opinion which had 
related the Veteran's hepatitis to a sexual assault in 
service.  An Order of the Court dated April 8, 2008 granted 
the motion and vacated the Board's decision.

The Veteran subsequently submitted evidence directly to the 
Board, accompanied by written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

In September 2008, the Board requested an opinion from a 
Veterans Health Administration (VHA) psychiatrist as to the 
claim for PTSD.  See 38 C.F.R. § 20.901 (2008).  The 
requested opinion has been provided and is associated with 
the Veteran's VA claims folder.

FINDINGS OF FACT

1.  The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by sexual assault in service.

2.  The competent medical evidence of record supports a 
finding that a relationship exists between the Veteran's 
currently diagnosed hepatitis and his military service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ 1131 (West 2002);
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Service connection for hepatitis is granted.  38 U.S.C.A. 
§ 1131 (West 2002);
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD and hepatitis.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claims in June 2001, January 2002, 
February 2003, April 2003, May 2004, and December 2004.  
These letters appear to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letters in light of the fact that the Board is granting the 
claims.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefits sought on appeal.

The Veteran has not been provided notice regarding degree of 
disability and effective date as required by the decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As is discussed below, the Board is granting the Veteran's 
claims.  It is not the Board's responsibility to assign 
effective dates in the first instance.  The Board is 
confident that prior to assigning disability ratings and 
effective dates, the agency of original jurisdiction will 
provide the Veteran with appropriate notice under Dingess.   

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor. 
See 38 C.F.R. § 3.304(f) (2008); see also Moreau v. Brown, 9 
Vet. App. 389 (1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Where a determination is made that the Veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, except as provided below, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors. 
See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The PTSD claim

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran's alleged stressors 
involve, inter alia, being the victim of a sexual assault in 
service.  The record on appeal does not show, and the Veteran 
does not contend, that he participated in combat.  Thus, the 
record must contain service records or other credible 
evidence which corroborates the reported stressor.  

A review of the Veteran's contemporaneous personnel and 
service medical records does not indicate any report made by 
the Veteran that he was sexually assaulted or threatened with 
sexual assault.  However, there is evidence of behavioral 
changes in service in the form of drug abuse.  Additionally, 
there is medical evidence that the Veteran's in-service drug 
abuse was precipitated by the in-service rape.  

Specifically, of record is the December 2008 VHA expert 
opinion, which indicates the Veteran's drug abuse that 
occurred around the time of the incident substantiates the 
occurrence of the sexual assault.  The examiner, F.N.H., 
M.D., ultimately concluded "although the details regarding 
the alleged sexual assault are inconsistent, his behaviors 
and symptoms alone could be consistent with sexual assault."   

These findings are supported by a June 2008 opinion of R.V., 
Ph.D., a June 2004 opinion from T.D.H., M.S., and October 
1998 and January 2005 opinions from R.D.C., all of whom 
relate the Veteran's development of PTSD to his having been a 
victim of sexual assault in service.  

Based on the above-cited medical opinions, the Board believes 
that there is sufficient evidence in the file which serves to 
confirm the Veteran's claimed stressor.  Accordingly, element 
(2) of 38 C.F.R. § 3.304(f) is also met.

With respect to element (3), the in-service stressor, sexual 
assault, has been linked to the Veteran's current PTSD by 
R.V., T.D.H. and R.D.C. as detailed above, as well as D.D., 
ARNP, in a May 1997 statement.  Element (3) of 38 C.F.R. § 
3.304(f) has also been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.

The hepatitis claim

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.  

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

As for in-service disease, the service medical records 
contain no notation or diagnosis of Hepatitis C during 
service or for almost a decade thereafter.  However, the 
Board notes that the Veteran was diagnosed with another form 
of hepatitis in service, which as detailed below has been 
related by competent medical evidence to the Veteran's 
currently diagnosed  hepatitis C.

Turning to in-service injury, the Veteran has alleged that a 
sexual assault in service was the source of his Hepatitis C.  
The evidence of record arguably shows that an in-service 
assault took place, as detailed above.  

Accordingly, Hickson element (2) has been met as to both 
disease and injury.  

With respect to crucial Hickson element (3), medical nexus, 
the November 2002 VA examiner specifically related the 
Veteran's current hepatitis C to service: 

During [the Veteran's] military service, there 
was a history of intravenous drug use, high-
risk sexual behavior, as well as sexual 
assault.  Service medical records seem to 
imply another type of hepatitis, other than 
hepatitis A, may have been manifesting itself 
in January 1986.  On a more probable than not 
basis, the underlying cause of the [Veteran's] 
present Hepatitis C arose during active 
military service [Emphasis added].

There is no question that the Veteran abused drugs in 
service.  VA regulations provide that no compensation shall 
be paid if a disability is the result of a veteran's abuse of 
drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008).  However determining the precise 
cause of the Veteran's Hepatitis C among several 
possibilities is impossible.  Therefore, applying the benefit 
of the doubt rule the Board finds that the cause of the 
Veteran's Hepatitis C was not drug abuse.

Hickson element (3), and thus all elements, has been 
satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for hepatitis is 
warranted.  The appeal is allowed.


ORDER

Service connection for PTSD is granted.

Service connection for hepatitis is granted.



			
	R.F. WILLIAMS	ROBERT E. SULLIVAN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


_____________________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


